Citation Nr: 1627926	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  13-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for amyotrophic lateral sclerosis (ALS).

2.  Entitlement to service connection for anxiety.

3.  Entitlement service connection for depression with insomnia.
 
4.  Entitlement to service connection for bilateral arm and hand numbness.
 
5.  Entitlement to service connection for an upper back condition.

6.  Entitlement to service connection for a breathing issue. 

7.  Entitlement to service connection for chest pain. 

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for bilateral leg numbness. 

11.  Entitlement to service connection for hypertension.
 
12.  Entitlement to service connection for a bilateral knee condition.

13.  Entitlement to special adaptive housing.

14.  Entitlement to a special home adaptation grant. 
 
15.  Entitlement to automobile and adaptive equipment or for adaptive equipment only. 

16.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel



INTRODUCTION

The Appellant served in the Army National Guard and Army Reserves from February 1989 to November 1996.  His service included periods of inactive duty training (INACDUTRA) and active duty for training (ACDUTRA), including ACDUTRA from June 20, 1989 to August 24, 1989.

The Board acknowledges the Appellant's report of having an active service credit of three months and 27 days, which was awarded in conjunction with his commissioned officer appointment.  The Board acknowledges the April 10, 1995 Department of the Army memorandum indicating that the Appellant was credited with three months and 27 days of "years of service in active status" pursuant to "AR 135-101."  However, the April 1995 memorandum specified that service was not valid for pay entry basic date or the result of prior military service, and AR 135-101, 2-7(b)(5) states that the days credited on the memorandum of appointment was used to determine grade eligibility at the time of appointment.  Accordingly, the Appellant's service            was limited to reserve service with periods of active duty for ACDUTRA and INACDUTRA.

These matters come before the Board of Veterans' Appeals (Board) from a May 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2014, the Appellant participated in a videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A copy of the transcript is of record.

These matters were before the Board in May 2014, at which time the appeal for service connection for hearing loss was denied, and the remaining issues were remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The Appellant initially claimed service connection for his claimed conditions, noting many of his problems are from military training (running, sit-ups, push-ups) long distance road marches carrying 75 pounds on his back in a ruck sack, self-defense training involving hand/arm manipulation and being thrown to the ground, wall rappel, and lifting and transferring patients.  He has also reported being exposed to tear gas and second hand cigarette smoke.  He reported that he did not seek treatment for his claimed conditions during service.  Subsequently, he has reported that his claimed conditions are due to toxic exposures while stationed at  Ft. McClellan during basic training and/or secondary to ALS. 

Initially, the Board notes that there are outstanding records that may be relevant to the Appellant's claims.  

The Appellant provided a completed VA Form 21-4142 authorizing VA to obtain treatment records from Neurological Care Clinic.  VA requested records from that facility in August 23, 2010 and October 25, 2010; however, the October 2010 letter was returned as undeliverable but provided a forwarding address.  No follow up request was made.  Additionally, a January 9, 2013 treatment record from Dr. J. G. indicated that the Appellant had a follow up appointment scheduled in one month and a May 2013 letter from Dr. E. K. indicated that the Appellant had an appointment scheduled on September 17, 2013.  Accordingly, on remand reasonable efforts must be made to obtain any outstanding or updated private treatment records.

In an April 22, 2011 statement and on his April 2012 notice of disagreement         the Appellant indicated that he received Social Security Administration (SSA) disability benefits due to his ALS.  SSA records have not been requested or otherwise associated with the claims file.  As the records may be relevant to the pending appeal, such records should be requested on remand.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

To date, the Appellant has not been provided VA examinations concerning his claim.  The record reflects diagnoses of ALS, pulmonary nodules, hypertension, atrial fibrillation, mitral and tricuspid regurgitation, migraines, bilateral cubital tunnel syndrome, cervical spine disc herniation with spondylosis, left arm radiculopathy, neuralgia / neuritis, and tinnitus.  While service treatment records do not document any disease or injuries related to these conditions, the Appellant asserted that some of his diagnoses are related to his military training, including rigorous physical training; audiological problems due to excessive noise exposure; and some are due to toxin exposure during ACDUTRA at Ft. McClellan.  Training certificates and the leave and earning statements confirm that the Appellant attended basic training at Ft. McClellan from June 1989 to August 1989.  Additionally, he submitted treatise evidence discussing the contamination at Ft. McClellan, and provided letters from Dr. J. L.,  Dr. J. G., Dr. T. V., and Dr. L. K. indicating that his ALS, pulmonary nodules, hypertension, atrial fibrillation, and mitral and tricuspid regurgitation may be     related to toxin exposure at Ft. McClellan.  With regard to tinnitus, the Veteran's personnel records indicate he qualified on the M16 rifle, he submitted treatise evidence regarding the relationship between military noise exposure and tinnitus,   and a statement from Dr. R. M. regarding a possible correlation between his military service and tinnitus.  Based on the foregoing, the Board finds that VA examinations are necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Finally, because the claims for special adaptive housing, special home adaptation grant, automobile and adaptive equipment or for adaptive equipment only, and TDIU are inextricably intertwined with the service connection claims being remanded herein appellate consideration of those issues is deferred pending resolution of the remaining service connection claims on appeal.  See Harris v. Derwiriski, 1 Vet App 180, 183 (1991); see also Tyrues v Shinseki, 23 Vet App 166, 177 (2009) (explaining that claims are inextricably intertwined where the adjudication of one claim could have     a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Advise the Appellant that if he is alleging that any of the disabilities listed on the cover page of this decision are due to a specific injury during a period of INACDUTRA, he should identify the disability and the date of the claimed injury.

2.  Ask the Appellant to provide the names and addresses of all medical care providers who have treated him for   his disabilities on appeal, including Neurological Care Clinic, Dr. Gonzalez and Dr. Katzin.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Appellant should be notified of such.

3.  Obtain from the SSA all records pertinent to the Appellant's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

4.  After the above has been completed to the extent possible, schedule the Appellant for a VA ALS examination to determine the relationship, if any, between his ALS and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and     all findings should be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA and INACDUTRA.  Following review of the claims file and examination of the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Appellant's ALS is related to ACDUTRA at Ft. McClellan, to include his alleged toxic and radiation exposures at Ft. McClellan.  The examiner should explain why or why not.  In addressing the relationship, if any, of the Appellant's ALS to toxin exposure at Ft. McClellan, the examiner should address the statements by Dr. Lucio., Dr. Gonzalez, Dr. Vu, and Dr. Katzin.

5.  Schedule the Appellant for an appropriate VA neurological examination to determine the relationship,      if any, between his claimed migraines, bilateral cubital tunnel syndrome, radiculopathy, and neuralgia / neuritis and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA and INACDUTRA.  Following review of the claims file and examination of the Appellant, for any migraines, bilateral cubital tunnel syndrome, radiculopathy, and neuralgia / neuritis condition diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that such condition is related to ACDUTRA at Ft. McClellan, to include physical exertion during physical and self-defense training, lifting patients, and his alleged toxic exposures at Ft. McClellan.  The examiner should explain why or why not.     

6.  Schedule the Appellant for a VA cervical spine examination to determine the relationship, if any, between his cervical spine disability and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should     be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA and INACDUTRA.  Following review of the claims file and examination of the Appellant, the examiner should provide an opinion as to whether any diagnosed cervical spine disability is at least as likely as not (50 percent probability or greater) related to ACDUTRA at Ft. McClellan, to include physical exertion during physical and self-defense training, lifting patients, and his alleged toxic exposures at Ft. McClellan.  The examiner should explain why or why not.     

7.  Schedule the Appellant for a VA respiratory examination to determine the relationship, if any, between his claimed breathing problems and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA and INACDUTRA.  Following review of the claims file and examination of the examiner should:

a.  Provide a diagnosis for any respiratory disorder found.  

b.  State whether it is at least as likely as not (50 percent probability or greater) that any respiratory disorder present during the pendency of the appeal is related to ACDUTRA at Ft. McClellan, to include his claimed exposure to second hand smoke and toxic and radiation exposure at Ft. McClellan.  The examiner should explain why or why not.  The examiner should address the December 2012 statement from Dr. Lucio and the January 2013 statement from Dr. Gonzalez.

8.  Schedule the Appellant for appropriate VA cardio-vascular examination to determine the relationship, if any, between his claimed hypertension and chest pain and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA and INACDUTRA.  Following review of the claims file and examination of the examiner should:

a.  Provide a diagnosis for any cardiovascular disability found on examination.  

b.  State whether it is at least as likely as not (50 percent probability or greater) that any cardiovascular disability present during the pendency of the appeal is related to ACDUTRA at Ft. McClellan, to include his alleged toxic and radiation exposures at Ft. McClellan.  The examiner should explain why or why not.  The examiner should address the January 2013 statement from Dr. Gonzalez. 

9.  Schedule the Appellant for a VA audiology examination to determine the relationship, if any, between his tinnitus and military service.  The examiner is advised that the Appellant had only reserve service with periods of ACDUTRA) and INACDUTRA.  Following review of    the claims file and examination of the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Appellant's tinnitus is related to noise exposure during his service or his claimed radiation exposure.  The examiner should explain why      or why not.  In doing so, the examiner should address      the Appellant's reports of noise exposure during his ACDUTRA and INACDUTRA, the treatise evidence received February 21, 2013, and the December 26, 2012 treatment record from Dr. Merritt regarding military noise exposure and the onset of tinnitus symptoms, and the Veteran's allegation that radiation exposure is ototoxic.

10.  After completing the above and any other development deemed necessary, readjudicate the     claims.  If any benefit sought on appeal remains denied, the Appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




